In an action to recover the balance due on a retail installment contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated May 9, 1991, which conditioned the granting of its application to file a note of issue upon the payment of $1,000 in sanctions.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in conditioning the granting of the plaintiff’s application to file a note of issue upon the payment of $1,000 by the plaintiff’s counsel to the Lawyers’ Fund for Client Protection of the State of New York (see, Heit v Heit, 189 AD2d 802). In granting this application, the court vacáted the plaintiff’s default in complying with a prior order which had afforded *778the plaintiff the opportunity to cure a separate procedural default and to file a note of issue nunc pro tunc. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.